Citation Nr: 0827942	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  05-23 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

 Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Daughter, Appellant's Son-in-Law
Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 until 
January 1946.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which denied entitlement to service connection 
for the cause of the veteran's death and denied Appellant's 
entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318.

The Board affirmed the RO's June 2004 rating decision in its 
January 2007 decision.  Appellant subsequently appealed the 
Board's decision to the Court of Appeals for Veterans Claims 
(CVAC).  In April 2008, Appellant's CVAC appeal was remanded to 
the Board via a joint motion submitted by the parties.  The 
Board's January 2007 decision was vacated and remanded, and all 
terms of the remand were incorporated.  The parties agreed that 
Appellant's claim for entitlement to DIC should be affirmed and 
is therefore not addressed in this decision.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(d) (2007).


FINDINGS OF FACT

1.  The veteran died on June [redacted], 2003 with a primary cause of 
death of cardiovascular collapse due to dilated cardiomyopathy 
and diffuse arteriosclerotic vessel disease.

2.  During his lifetime, the veteran was service connected for 
post traumatic stress disorder (PTSD), bilateral residuals of 
frostbite with arthritis, bilateral weak feet, a tender and 
painful scar on his left shoulder, and a shell fragment wound 
to the left chest.

3.  The veteran's cardiovascular disease was caused by his 
service-connected disabilities and played a substantial and 
material role in his death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted. 38 U.S.C.A. § 1110, 1310 (West 2002); 38 C.F.R. § 
3.303, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Laws and Regulations

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007 & Supp. 2008).

The VCAA is not applicable where further assistance would not 
aid Appellant in substantiating her claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim"); see also VAOPGCPREC 5- 2004; 69 
Fed. Reg. 59989 (2004) (holding that the notice and duty to 
assist provisions of the VCAA do not apply to claims that could 
not be substantiated through such notice and assistance). In 
view of the Board's favorable decision in this appeal, further 
assistance is unnecessary to aid Appellant in substantiating 
her claim.

The law provides DIC for a spouse of a veteran who dies from a 
service-connected disability. 38 U.S.C.A. § 1310. A service-
connected disability is one that was incurred in or aggravated 
by active service. See 38 U.S.C.A. §§ 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2007).

The death of a veteran will be considered as having been due to 
a service-connected disability when the evidence establishes 
that such disability was either the principal or a contributory 
cause of death. 38 C.F.R. § 3.312(a).

A principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto. 38 C.F.R. 
§ 3.312(b). A contributory cause of death is one which 
contributes substantially or materially to cause death, or aids 
or lends assistance to the production of death. 38 C.F.R. § 
3.312(c).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service. Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza 
v. Brown, 7 Vet. App. 498 (1995).

For service connection for the cause of death of a veteran, the 
first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die). However, the last 
two requirements, evidence of a disease or injury in service, 
and a link between such disease or injury and the cause of 
death, must be supported by evidence of record. Ruiz v. Gober, 
10 Vet. App. 352, 356 (1997); Ramey v. Brown, 9 Vet. App. 40, 
46 (1996).

Factual Background

Appellant contends that the veteran's various service-connected 
physical conditions, including his PTSD, frostbite residuals 
and weak feet, contributed to his development of cardiovascular 
disease leading to his death.  She contends that the veteran's 
sedentary lifestyle, a major contributing factor in his 
development of cardiovascular disease, was due to this various 
service-connected disabilities and the resulting physical 
impairments he experienced.

The veteran died on June [redacted], 2003.  His death certificate 
reflected an immediate cause of death of cardiovascular 
collapse due to dilated cardiomyopathy and diffuse 
arteriosclerotic vessel disease.  Other significant conditions 
contributing to the veteran's death but not resulting in the 
underlying cause included end stage renal disease, diabetes 
mellitus II and pneumonia.

The veteran was service connected for several disabilities at 
the time of his death, including: PTSD, bilateral residuals of 
frostbite with arthritis, bilateral weak feet (pes planas), a 
tender and painful scar on the left shoulder and a shell 
fragment wound to the left chest.  Service connection was never 
established, nor did the veteran attempt to establish service 
connection, for cardiovascular disease, any kidney condition, 
diabetes or pneumonia.

The veteran's service treatment records revealed an April 1944 
diagnosis of cellulitis secondary to an infected posterior 
aspect of the left leg.   December 1944 treatment records noted 
bilateral cellulitis in the veteran's feet.  January 1945 
treatment records reflected a gunshot wound in the veteran's 
left chest as a result of being wounded in combat, as well as a 
diagnosis of bilateral pes planus.

The veteran complained of pain in his foot and cramping in his 
legs after walking and standing in an October 1960 VA 
examination.

A September 1987 letter from Dr. A.N. described the veteran's 
heart condition, including his 1980 myocardial infarction, and 
the condition of his feet.  The physician noted that the 
veteran's flat feet considerably impaired him from the 
prescribed exercises as they were quite painful with ambulation 
despite costly arch supports.

VA treatment records from July 1997 through March 1999 
reflected the veteran's consistent attendance at PTSD group 
therapy.  He was diagnosed with PTSD in July 1998.

The veteran testified at his February 1998 regional office 
hearing regarding the residual effects of his frostbite and 
weak feet.  He described his feet as feeling as if they were 
sweating and burning, that they felt like "hot wires" yet 
were clammy and cold.  He stated that his feet have felt this 
way since his service and had progressively gotten worse as he 
grew older.  After his heart surgeries, the veteran was no 
longer able to stand or walk for any length of time due to 
tingling, throbbing and burning in his feet.  He ambulated with 
a cane and had been doing so since at least 1993, due to his 
instability.  He also reported that he had worked in an office 
which helped to minimize any negative physical impact his 
disabilities may have had.

A May 1998 VA examination for the veteran's frostbite residuals 
revealed some slight blunting of sensation to a pinprick on the 
dorsum and on the toes of both feet.  His toes were described 
as very cold to the touch in both feet, but all toes were 
present and no lacerations or eczema were noted.  Bilateral 
hallux valgus and bilateral pes planus deformities were noted.  
He was diagnosed with organic frostbite residuals and the 
examiner found that it was at least as likely as not that these 
frostbite residuals were related to the cellulitis diagnosis in 
1944.

A November 2004 letter from Dr. J.B., an epidemiologist, 
described the recent research findings related to PTSD and 
heart disease.  Specifically, this research found that veterans 
with a long-term PTSD history have a high risk of developing 
coronary vascular disease, including coronary artery disease 
and myocardial infarction.

An August 2006 letter from Dr. A.N., the veteran's 
cardiologist, clarified that the veteran did not suffer from 
congenital heart disease during his lifetime. 

Appellant, her daughter and her son-in-law testified at the 
August 2006 Travel Board hearing.  Appellant testified that the 
veteran did not have heart problems until his first heart 
attack in 1980.  She also testified that the veteran's mother 
suffered from angina but never required surgery.  All three 
witnesses testified as to the veteran's PTSD symptoms and his 
various difficulties with daily activities.

Appellant's December 2006 statement described the veteran's 
physical and mental condition during their marriage.  She 
reported that the veteran had stopped smoking in 1990, and that 
his diabetes did not require medication until two months before 
his death.  She also stated that he experienced kidney failure 
only in the month before his death.

A VA cardiology opinion obtained in October 2006 found that the 
veteran's PTSD was less than likely to have caused or 
contributed to the veteran's severe artery disease.  His 
sedentary lifestyle, hypertension and diabetes mellitus, along 
with other medical problems, were cited as major factors in his 
death.  The examiner noted that, in his experience, PTSD was 
not a major risk factor for coronary artery disease.
The July 2008 CVAC decision vacating the July 2007 Board 
decision also incorporated its terms.  The parties agreed that 
a remand was necessary because the Board failed to provide 
adequate reasons or bases on the issue of a medical opinion as 
to whether the veteran's service-connected disabilities, other 
than PTSD, caused or contributed to the veteran's death.

A July 2008 opinion by Dr. D.E. from the University of 
Pittsburgh Medical Center Cardiovascular Institute detailed the 
veteran's physical limitations due to his service-connected 
disabilities as documented in his treatment records.  
Specifically, he noted the multiple entries beginning in-
service which described pain, swelling and numbness in the 
veteran's feet and his inability to stand for any period in 
excess of 15 minutes.  He detailed the medical literature which 
indicates that physical inactivity is a major contributor to 
the development of coronary artery disease (CAD) and 
specifically referred to the American Heart Association's 
identification of physical inactivity as a major modifiable 
risk factor for the development of CAD.  He also noted the 
veteran's history of CAD and his 1980 and 1990 coronary bypass 
surgery.  

Dr. D.E. concurred with the October 2006 VA cardiologist 
opinion that hypertension, obesity, a sedentary lifestyle, and 
a family history were major factors in the veteran's heart 
disease.  The cardiologist found that it was as likely as not 
that the veteran's service connected conditions and "resultant 
inability to perform adequate physical activity contributed 
substantially and certainly lent assistance to the development 
of the heart disease which ultimately caused his death".

Appellant has submitted numerous newspaper articles, treatises 
and other medical literature describing the impact of stress, 
PTSD, and physical inactivity on an individual's health.  These 
documents generally stated that physical inactivity increases 
the risk of cardiovascular disease while physical activity 
decreases that risk.  Other documents suggested that there is a 
correlation between anger or PTSD and the development of 
cardiovascular disease.

Analysis

The veteran's immediate cause of death was cardiovascular 
collapse due to dilated cardiomyopathy and diffuse 
arteriosclerotic vessel disease.  His end stage renal disease, 
diabetes mellitus II and pneumonia were found to be other 
significant conditions which contributed to his death.  The 
veteran was service connected for a variety of disabilities, 
including bilateral frostbite residuals and bilateral weak 
feet.  Hence, the requirements of a current injury and an in-
service injury or disease are satisfied.

Dr. D.E.'s opinion provides competent evidence that the 
veteran's service-connected disabilities caused or contributed 
to his death.  These disabilities resulted in the veteran's 
inability to perform adequate physical activity, and 
contributed to his development of heart disease.  Medical 
literature has consistently described physical inactivity as a 
major contributor to the development of CAD.

This opinion is bolstered by the veteran's 1998 hearing 
testimony in which he stated that he could not stand or walk 
for any length of time and that he must ambulate using a cane.  
Treatment records beginning in 1960 consistently note that the 
veteran's feet were painful and interfered with his activities.  
No evidence has been presented that the veteran suffered from 
congenital heart disease.  The October 2006 VA opinion found 
that there was no nexus between the veteran's PTSD and his 
cause of death, but was silent as to his other service-
connected disabilities.  The October 2006 opinion also noted 
that a sedentary life style was a major factor in the veteran's 
development of heart disease.

Accordingly, with all resolution of reasonable doubt in 
Appellant's favor, the Board finds that each prong for the 
grant of service connection has been satisfied, and that 
service connection for the cause of the veteran's death is 
warranted. 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


